DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends from claim 6, and thus does not depend from a proceeding claim as required by MPEP 608.01(n).  Appropriate correction is required.
IV.    CLAIM FORM AND ARRANGEMENT 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A singular dependent claim 2 could read as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

2. The product of claim 1 in which . . . .
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the claim recites, “a position along said over lapping seam” and then goes onto to recite, “at said position along said overlapping seam at a location that is five times the overlap magnitude away from said overlapping seam said container wall has a…”  The claim defines “said position” as being along the seam, but then defines a location at “said position” that is removed from the seam.  The claim is contradictory because it is not clear how the location could be at “said position” while also being away from the overlapping seam.  
The examiner assumes that the applicant means that “the location” is at the same height as “said position” but the applicant is required to clarify.  
Several of the dependent claims include the same issue.  See claims 2, 4, 6, and 9.   Correction is required.
Regarding claim 2: the claim recites, “at said position along said overlapping seam at a location that is five times the overlap magnitude away from said overlapping seam said container wall has a container wall Opacity less than about 25%.”  It is not clear if “a location” of claim 2 is intended to be the same location recited in claim 1 having an opacity of less than about 50%, or if the claim requires and additional location.  The applicant is required to provide clarification.
Regarding claim 3: the claim recites, at said position along said overlapping seam said overlapping seam has a seam Opacity that is less than 175% of said container wall Opacity.” It is not clear if “said container wall Opacity” is referring to the container wall opacity of claim 1 or that of claim 2.  As discussed above for claim 2, it is not clear if claim 2 is further limiting the opacity recited in claim 1, or if it requires an opacity at a second location.
Further it is not clear if “a seam opacity” that is less than 175% is referring to the seam opacity of claim 1, or if the claim requires an additional location along the seam with an opacity that is less than 175%.  The examiner assumes the applicant is attempting to further limit the opacity recited in claim 1, if this is the case, the applicant should make this clear.  Correction is required.
Regarding claims 4 and 9: “at said position” lacks proper antecedent basis.  Correction is required.
Regarding claim 7: it is not clear if “a seam opacity” that is less than 175% is referring to the seam opacity of claim 1, or if the claim requires an additional location along the seam with an opacity that is less than 175%.  The examiner assumes the applicant is attempting to further limit the opacity recited in claim 1, if this is the case, the applicant should make this clear.  Correction is required.
Regarding claims 1, 2, 4, 6, 9:  These claims use the relative word “about” to modify limitations which renders the claims indefinite.  The word "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Clarification and/or correction is required.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
The examiner considers US 2015/0203236 to be closest prior art of record.  ‘236 discloses container comprising: an open end (230); a closed end (220) opposing said open end; a container wall (270) extending longitudinally between said closed end and
said open end about a longitudinal axis (L); an end seam (295) extending at least partially across said closed end; and a longitudinal overlapping seam (300) extending from said end seam, a portion of said overlapping seam extending longitudinally along said container wall from said closed end to said open end;  wherein said open end is narrower than at least a portion of said container away from said open end of said container (see figure 10); wherein a common one-piece thermoplastic substrate forms 
‘236 does not disclose or render obvious the limitations of wherein at said position along said overlapping seam at a location that is five times the overlap magnitude away from said overlapping seam said container wall has a container
wall Opacity less than about 50%; and wherein at said position along said overlapping seam said overlapping seam has a seam Opacity that is less than 200% of said container wall Opacity.  
	Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified ‘236 to include said limitations.  The examiner further notes that the applicant discloses unexpected result beginning on page 17 of the specification.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0354529 discloses a one piece multilayer container having an overlapping seam
2019/0359383 discloses a one piece multilayer container having an overlapping seam
2019/0358887 a one piece multilayer container having an overlapping seam

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733